DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 9-10, 13, 15, and 19 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 5,010,729 to Adamson et al. (A1).

In Re Claim 1:
A1 shows:
	A turbomachine engine, wherein an engine centerline axis is defined therethrough, the engine comprising:
	A first power input component (Fig. 2, 54) rotatable along a first direction relative to the engine centerline axis, [Fig. 1, shows the two shafts 54, 52, Abstract gives that the turbine blade sets are counterrotating with their shafts.]
	A second power input component (Fig. 2, 52) rotatable along a second direction relative to the engine centerline axis; [Fig. 1, two shafts, see Abstract for counterrotation of turbine shafts. ]
	A power output component (Fig. 2, 58, 68) rotatable relative to the engine centerline axis; [Col. 4, ll. 60-64 give the two shafts and the output.]
	A static component(engine frame (12) fixed relative to a circumferential direction relative to a gear assembly centerline axis (Fig. 2, 22); and [Col. 5, ll. 15-25, give the static ring gears.]
	A gear assembly(56) comprising:
		A first rotatable gear (74) operably coupled to the first power input component at a first interface(76, 72), wherein the first rotatable gear is operably coupled to the static component at a static component interface(70), wherein the static component interface is configured to react against the first rotatable gear to rotate the first rotatable gear relative to the gear assembly centerline axis and wherein the power output component is operably coupled to the first rotatable gear; [Co. 5, ll. 15-56 disclose elements.  It is noted the rotation of gear 76 against 74,  against ring gear (70) leads to a rotation of carrier (68) which is operably coupled to the output 58.]
		Wherein the first power input component and the second power input component are together configured to transmit through a second interface(66,62 gear mesh) at the first power input component to the power output component; and [Ring gear 66 is the interface from first component through rotation of carrier 68) and second component (62, 52).  In combination, these deliver rotation to the output component 58.]
	Wherein the first interface and the second interface are separated along an axial direction relative to the gear assembly centerline axis. [74 and 66 are axially separated.]

In Re Claims 2-3, 5-6, 9-10, 13, 15, and 19:
A1 shows:
	the engine of claim 1, wherein:
	(Claim 2) the static component at the static component interface is a ring gear (70). [See Figure 2, Col. 5, ll. 15-56.]
	(Claim 3) claim 2, the first interface is a first sun gear at the first power input component. [The first interface includes sun gear (76).]
	(Claim 5) claim 3, the second interface is a gear mesh interface at the first power input component. [components 66 (possessing some torque from first input) and gear (62) is the mesh point of interface between the first (54) and second (52) input, and is a gear mesh of 62 and 66.] 
	(Claim 6) wherein the static component comprises a second gear (64) operably coupled to the second power input component and the first power input component. [operably, the torque restriction of ring gear 64, controls the rotation and resultant transfer of the first and second inputs through interface 66.].
	(Claim 9) claim 6, where the power output component comprises a carrier (68) structure coupled to each of a plurality of the first rotatable gear of a plurality of the first rotatable gear (74. [See Figure 2, Col. 5, ll. 21-54.]
	(Claim 10) wherein the second power input component (sun gear 62) comprises a second rotatable gear operably coupled to the power output component and the first power input component. [Figure 2 and 3.]
	(Claim 13) claim 10, the second power input component comprises a carrier structure coupled to each of a plurality of the second rotatable gear. [Carrier (68) is operably connected to the second power input component, and comprises a component of its power delivery.  In such an instance, gears 72 can be a first interface, the mesh of 72 and 74, the second interface, whereby ring gear 70 is still operably connected through torque transference to the first interface., and the second interface meshes of 74, 72, and 62, 66, which includes interfaces axially spaced from the first interface.] 
	(Claim 15) wherein the first interface (76,72) and second interface (mesh of 66, 62) are both located radially below the gear(74) first rotatable gear along a radial direction relative to the gear assembly centerline axis. [Per Figures 2-3,  the mesh of 66, 62, being radially inward of gear 66, which is radially the same height as gear 74.]
	(Claim 19) a fan assembly (14)  operably coupled to the power output component.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being obvious over A1 in view of US 11,118,506 to Mondal. (M1).
The applied reference has a common Assignee (General Electric) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Mondal discloses a known in the art manner of providing interface between counter rotating shafts (Fig. 4, 110, 120) delivering power to output 130, whereby the first input (110) can have two sun gear interfaces (210a, 210b) as an obvious known in the art alternative configuration of multipart differential gear, that one of ordinary skill in the art would be able to apply with an expectation of success. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over A1 in view of US 2,472,878 to Baumann (B1).

In Re Claim 7:
A1 teaches:
The engine of claim 6.  

A1 is silent as to:
	The second power input component comprising a ring gear at a second power input component interface at which the second power input component is operably coupled to the second gear. 

B1 teaches:
	It is well-known that when utilizing an interface between a first (A) and second (B) rotating shaft that are contra rotating in a turbine, the second power input component can be a ring gear (E ). [Col. 6, ll. 10-52.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of A1, wherein, the rotation input from the second gear, was a ring gear, rather than a sun gear, as mere alteration of the input and outputs is not inventive, a contra-rotating input is known in the art as taught by B1, and could be applied with an expectation of success.

In Re Claim 8:
A1 as modified in claim 7 teaches:
	The engine of claim 7, wherein the static component is operably coupled to the second gear and the first rotatable gear. [A1 ring gear 70 via the housing, connects to the first rotatable gear, and through this impacts the rotatable gear.  B1, shows a static component, (H) is still operably connected even when ring gears are utilized for input.] 

Claim(s) 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over A1 in view of US 2016/0185460 to Cedoz et al. (C1).

In Re Claim 11:
A1 teaches:
	The system of claim 11, wherein the power output component comprises a carrier at an output interface at which the second power input component is operably coupled to the power output component. 

A1 does not teach:
	The power output component is a ring gear.
	
C1 teaches:
	It is well-known when providing an aircraft(Fig. 1, 10) having two turbofan engines (Fig. 3, 12, 14) that the fans should rotate in opposite directions (CW, and CCW) so that torques crated by the rotation of the fans react against one another and not be reacted by other parts of the aircraft. [Page 2, ¶21, 24.]    Thus one of the fans is rotating contrary to the engines which are both rotating CW, but both engines rotate at CW so that the majority of the engine parts and design are common. [See Fig. 3, Page 3, ¶28-30.]  This is achieved by providing either one transmission as planetary and the other as star type so that one rotates oppositely, or introducing stepped planetary gear sets, or meshed or compound or other gear sets or additional elements to ensure the second fan rotates oppositely. [Page 4, ¶40-48.] Thus in one the output is a carrier, the other a ring gear.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of A1, to apply to two engine planes, such that one of the fans, was oppositely rotating through the intervention of two alternating planet/star designs, or compound (additional) transmission, to reverse the rotation of one of the two fans, as taught by C1, for the purpose of providing two engines with predominantly similar core engine rotation and equipment for common design/repair, but still receive the advantages of oppositely rotating fans on torque balancing in the aircraft.  This would yield the limitation of one of the gear systems including, a ring gear as the output component for reverse driving of the fan.

In Re Claim 12:
A1 as modified in claim 11 teaches:
	The power output component is coupled to the first rotatable gear and the second rotatable gear. [A1 teaches multiple the output component is coupled to elements in both gear sets.  In A1, it is coupled to the first rotatable gear and second rotatable gear.  If said output was a ring gear in alternative portrayal, it would still be operably powered by rotation of the rotatable gears in each system, as the power output is linked between the two systems, and a ring gear must be driven by planetary gears in rotation in an planetary gear system.

In Re Claim 14:
A1 teaches
	The system of claim 1, wherein the first direction the opposite direction of the first direction, and the power output component rotates opposite to the to the first direction. [A1, Col. 5, ll. 30-40.]

A1 does not teach:
	The power output rotates the same as the first direction.
	
C1 teaches:
	It is well-known when providing an aircraft(Fig. 1, 10) having two turbofan engines (Fig. 3, 12, 14) that the fans should rotate in opposite directions (CW, and CCW) so that torques crated by the rotation of the fans react against one another and not be reacted by other parts of the aircraft. [Page 2, ¶21, 24.]    Thus one of the fans is rotating contrary to the engines which are both rotating CW, but both engines rotate at CW so that the majority of the engine parts and design are common. [See Fig. 3, Page 3, ¶28-30.]  This is achieved by providing either one transmission as planetary and the other as star type so that one rotates oppositely, or introducing stepped planetary gear sets, or meshed or compound or other gear sets or additional elements to ensure the second fan rotates oppositely. [Page 4, ¶40-48.] Thus in one the output is a carrier, the other a ring gear.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of A1, to apply to two engine planes, such that one of the fans, was oppositely rotating through the intervention of two alternating planet/star designs, or compound (additional) transmission, to reverse the rotation of one of the two fans, as taught by C1, for the purpose of providing two engines with predominantly similar core engine rotation and equipment for common design/repair, but still receive the advantages of oppositely rotating fans on torque balancing in the aircraft.  This would yield the limitation of one of the gear systems including, a power output that rotates in the same direction as the first direction.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over A1 in view of US 10,227,928 to Kuhne et al. (K1) and .US 8,015,798 to Norris et al. (N1).

In Re Claim 16:
A1 teaches:
The first power component comprises a first shaft, defining a rotor, and the second defining a second rotor. 

A1 is silent as to:
	The second shaft and power input is a lower-speed rotor relative to the first.

K1 teaches:
	It is well-known when providing contra rotating rotors, (Fig. 2, 40,50) and shafts that feed a gearbox (60) to drive a fan, that the shafts can include a higher and lower speed shaft.   This is achieved, to permit higher efficiency over the system, by permitting each turbine, and the fan to operate and speeds most efficient for themselves. [Col. 6, line 37 - Col. 7, line 7.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of A1, wherein, the two turbines were operated at different speeds, an upstream one faster, and a downstream one slower, such that the turbines could be operated at higher efficiency.  This would yield the innermost shaft (first shaft of a1) being the downstream turbine, slower shaft.  

N1 teaches:
	It is well-known in the art that fans powered by contra rotating turbines (abstract)  can include interdigitated turbines, [Fig. 1-4] and has as obvious variants, wherein the two compressors are part of the power inputs (16, 14) to the gearbox (25) and front versus rear placed gearboxes are obvious variants.  All of these are efficient machines with shorter design, (interdigitation).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of A1, to include interdigitated turbines driving two compressors as taught by N1, and further, an obvious variant wherein the gearbox was at the rear such as in N1, Figures 2 and 3, for the advantage of a shorter turbine, using an obvious variant gearbox orientation as known in the art to predictable results.  This would yield the limitation wherein the innermost shaft of the gearbox, (first shaft of a1) was to the upstream turbine, (faster shaft), Figure 1 as an obvious orientation.

In Re Claims 17-18:
A1 as modified in claim 16 taches:
	The engine of claim 16, wherein:
	(Claim 17) the first power input component comprises a first turbine, and the second power input component comprises a second turbine, and wherein the first and second turbine are in interdigitated arrangement. [N1, and modification of claim 16, yields, interdigitated turbines (see Figure 1.]
	(Claim 18) the first power input component comprises a fist compressor, and wherein the second power input component comprises a second compressor, and wherein the first compressor and the second compressor are in interdigitated arrangement. [A1 Figure 1, shows the power input is paired interdigitated turbines and compressors.]

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,611,788 to Sidelkoviskiy  (S1).

In Re Claim 20:
A1 teaches:
	The engine of claim 19, wherein there is a fan assembly.

A1 does not teach:
	Wherein the fan assembly is unshrouded.

S1 teaches:
	Unducted fan engines (Figures 5-9) also use epicyclic gear reduction systems (52). [Page 2, ¶21-22.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of A11, to apply to the planetary gear systems of unducted fans as known in the art by S1, as A1 teaches an advantageous gearing system and turbine to fan power drive, for the purpose of providing the A1 advantageous engine and rotation balance of contra-rotating turbines to an engine with an unducted fans.  This would yield an unducted fan powered by a gearbox of A1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,663,036 to Stuart et al. and US 10,801,442 to Clements et al teach interdigitated contra rotating turbines (abstract, title) with various sun gear and static interface arrangements. US 11,118,535 to Van Der Merwe et al. teaches two turbines with a gear mesh (100) with ring gear output. [Figures 1-2.] US 9,017,028 to Bare, US 2019/0085720 to Pankaj et al. and US 2012/0023898 to Mackie et al. all show varying arrangements of differential gearboxes to contra rotating turbines, with a common output power shaft. 
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745